Case 2:16-cv-09141-JFW-JC Document 92 Filed 10/07/19 Page 1 of 8 Page ID #:3585




   1    JENNER & BLOCK LLP
        DAVID R. SINGER (SBN 204699)
   2    DSinger@jenner.com
        633 W. 5th Street, Suite 3600
   3    Los Angeles, CA 90071
        Telephone: +1 213 239 5100
   4    Facsimile: +1 213 239 5199
   5    JENNER & BLOCK LLP
        CRAIG C. MARTIN (pro hac vice)
   6    CMartin@jenner.com
        DANIEL J. WEISS (pro hac vice)
   7    DWeiss@jenner.com
        AMANDA S. AMERT (pro hac vice)
   8    AAmert@jenner.com
        353 N. Clark Street
   9    Chicago, IL 60654-3456
        Telephone: +1 312 222 9350
  10    Facsimile: +1 312 527 0484
  11    Attorneys for Defendants Northern Trust Corporation
        and The Northern Trust Company
  12

  13                        UNITED STATES DISTRICT COURT
  14                       CENTRAL DISTRICT OF CALIFORNIA
  15

  16   Lindie L. Banks and Erica LeBlanc,       Case No. 16-cv-09141
  17   individually and on behalf of all others
       similarly situated,                      DEFENDANTS’ NOTICE OF
  18                                            MOTION AND MOTION FOR
                                 Plaintiffs,    LEAVE TO FILE ONE MOTION
  19
                                                FOR SUMMARY JUDGMENT
  20         v.                                 DIRECTED TO NAMED
                                                PLAINTIFFS AND ONE DIRECTED
  21   Northern Trust Corporation and
                                                TO THE CLASS IF A CLASS IS
       Northern Trust Company,
  22                                            CERTIFIED; MEMORANDUM OF
                               Defendants.      POINTS AND AUTHORITIES IN
  23
                                                SUPPORT THEREOF
  24
                                               Judge:          Hon. John F. Walter
  25                                           Hearing Date:   November 4, 2019
  26                                           Time:           1:30 p.m.
                                               Courtroom:      7A
  27

  28   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE
                                    CASE NO. 16-CV-09141
Case 2:16-cv-09141-JFW-JC Document 92 Filed 10/07/19 Page 2 of 8 Page ID #:3586



                         NOTICE OF MOTION AND
   1
                  MOTION FOR LEAVE TO FILE ONE MOTION
   2      FOR SUMMARY JUDGMENT DIRECTED TO NAMED PLAINTIFFS
           AND ONE DIRECTED TO THE CLASS IF A CLASS IS CERTIFIED
   3

   4          TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
   5
              PLEASE TAKE NOTICE that on November 4, 2019, at 1:30 p.m., or as
   6
       soon thereafter as the matter may be heard in the courtroom of the Honorable John
   7
       F. Walter, United States District Judge, Central District of California, located in
   8
       Courtroom 7A at 351 West 1st Street, Los Angeles, CA 90012, Defendants
   9
       Northern Trust Corporation and The Northern Trust Company will move, and
  10
       hereby do move, the Court for leave to file one motion for summary judgment
  11
       directed to named Plaintiffs’ individual claims and one directed to the class if the
  12
       class is certified. Defendants make this motion on the grounds that granting leave
  13
       would expedite the resolution of issues in the action because the early motion on
  14
       Plaintiffs’ individual claims would likely dispose of or at least significantly narrow
  15
       the issues in this case.
  16
              This Motion is based on this Notice of Motion and Motion, the attached
  17
       Memorandum of Points and Authorities in Support of Defendants’ Motion for
  18
       Leave, and arguments that will be presented to the Court at the hearing on this
  19
       matter.
  20
              This Motion is made following the conference of counsel pursuant to Local
  21
       Rule 7-3 and Standing Order ¶ 5(b), which took place from September 23 through
  22
       27, 2019, and is reflected in the Standing Order ¶ 5(b) Joint Statement of Local Rule
  23
       7-3 Meet and Confer Regarding Defendants’ Motion for Leave to File One Motion
  24
       for Summary Judgment Directed to Named Plaintiffs and One Directed to the Class
  25
       if a Class is Certified, which was filed on September 30, 2019 (ECF No. 91).
  26

  27

  28
                                               1
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE
                                     CASE NO. 16-CV-09141
Case 2:16-cv-09141-JFW-JC Document 92 Filed 10/07/19 Page 3 of 8 Page ID #:3587



    1
                 MEMORANDUM OF POINTS AND AUTHORITIES
         IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO FILE ONE
    2       MOTION FOR SUMMARY JUDGMENT DIRECTED TO NAMED
    3
                PLAINTIFFS AND ONE DIRECTED TO THE CLASS
                          IF A CLASS IS CERTIFIED
    4

    5         This Court’s Amended Scheduling and Case Management Order (“Case
    6   Management Order”) provides that no party may file more than one Rule 56
    7   motion for summary judgment without leave of court, which will be granted if the
    8   Court “believes that more than one summary judgment motion is necessary to
    9   expedite the resolution of issues in the action.” (Dkt. 86, §4.) Pursuant to Federal
   10   Rule of Civil Procedure 16 and in accordance with this Court’s Case Management
   11   Order, Defendants Northern Trust Corporation and The Northern Trust Company
   12   (together, “Northern Trust”) respectfully move this Court for entry of an order
   13   (1) granting Northern Trust leave to file, concurrently with their opposition to
   14   Plaintiffs’ anticipated motion for class certification, a Rule 56 motion for summary
   15   judgment directed to Plaintiffs’ individual claims, and (2) granting Northern Trust
   16   leave to file a second Rule 56 motion for summary judgment addressing any
   17   purported class-wide issues in the event that a class is certified in this case. As
   18   explained further below, good cause exists to modify this Court’s Case
   19   Management Order because Northern Trust’s contemplated Rule 56 motion
   20   directed to Plaintiffs’ individual claims would promote judicial economy by
   21   disposing of, or at least significantly narrowing, the claims in the case.
   22   I.    Background.
   23         Plaintiff Lindie Banks is a beneficiary of two trusts for which Northern
   24   serves as trustee: (1) the irrevocable Katherine Lindstrom Trust (the “KL Trust”),
   25   which was created in September 1961 (Dkt. 61-1, ¶¶ 8, 14), and (2) the Ralph G.
   26   and Katherine Lindstrom Trust (the “RGKL Trust”), which was created in January
   27   1964 and became an irrevocable trust in 1975 (id. ¶¶ 9, 14) (collectively, the
                                               1
   28   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE
                                     CASE NO. 16-CV-09141
Case 2:16-cv-09141-JFW-JC Document 92 Filed 10/07/19 Page 4 of 8 Page ID #:3588



    1   “Lindstrom Trusts”). Plaintiff Erica LeBlanc, who is Plaintiff Banks’ daughter, is
    2   a remainder beneficiary of the Lindstrom Trusts. (Id. ¶ 14.)
    3         Plaintiffs bring seven causes of action against Northern Trust, both
    4   individually and on behalf of three separate alleged classes. (FAC ¶¶ 346-48, 357-
    5   426.) All of Plaintiffs’ claims are based on two theories. The first is that Northern
    6   Trust breached its fiduciary duties by investing trust assets in investment products
    7   related to Northern Trust, including “proprietary mutual funds.” (Id. ¶¶ 357-68.)
    8   The second is that Northern Trust breached its fiduciary duties by charging fees to
    9   the Lindstrom Trusts and other putative class trusts for tax return preparation work
   10   performed by Northern Trust personnel, which, Plaintiffs claim, exceeded the
   11   amount Northern Trust was permitted to charge the Lindstrom Trusts under an
   12   unusual fee provision in the trust instruments that authorizes an annual
   13   administrative fee of 60 basis points (i.e., 0.60% of assets under management), in
   14   addition to “reasonable compensation” for “extraordinary” services. (Id. ¶¶ 348,
   15   383-95; Dkt. 61-1, ¶¶ 11-13, Ex. 1-3.)
   16   II.   Argument.
   17         Northern Trust respectfully submits that leave to file a first summary
   18   judgment motion directed to the individual Plaintiffs and then, if necessary, a
   19   second summary judgment motion directed to any class that may be certified, is
   20   appropriate in the context of this case. Allowing a class action defendant to “file
   21   one Rule 56 motion in connection with plaintiffs’ individual claims and one
   22   additional motion in the event that class certification is granted, promotes the
   23   underlying goals of efficiency and economical use of judicial resources underlying
   24   class action litigation.” Lossia v. Flagstar Bancorp, Inc., Case No. 15-12540, 2016
   25   WL 4169145, *1 (E.D. Mich. Aug. 5, 2015). That is because, among other
   26   reasons, “it is preferable to deal with [named plaintiffs’ individual] concerns before
   27
                                               2
   28   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE
                                     CASE NO. 16-CV-09141
Case 2:16-cv-09141-JFW-JC Document 92 Filed 10/07/19 Page 5 of 8 Page ID #:3589



    1   certifying a class.” Johannes v. Washington, No. 14-cv-11691, 2015 WL 5634446,
    2   *9 (E.D. Mich. Sept. 25, 2015). “Otherwise the Court risks certifying a class only
    3   to later find that the claims of [the] class representatives must be dismissed, and,
    4   therefore, their claims are atypical and they are inadequate class representatives.”
    5   Id.
    6         Northern Trust has strong summary judgment arguments directed to
    7   Plaintiffs’ individual claims, which Northern Trust contends will likely dispose of
    8   or at least significantly narrow this case. Northern Trust expects to develop the
    9   following arguments directed to Plaintiffs’ individual claims, among others.
   10         First, Northern Trust will show that the investments that Northern Trust
   11   made for the Lindstrom Trusts (which are different than the investments it made
   12   for other trusts) were largely lower-cost index funds, which were appropriate for
   13   the Lindstrom Trusts’ investment goals and performed well. Plaintiffs will be
   14   unable to adduce evidence supporting their breach of fiduciary duty claims related
   15   to those investments.
   16         Second, Northern Trust will demonstrate that, under the plain terms of the
   17   Lindstrom Trust instruments (which are different than the terms of many alleged
   18   class trusts), all of Northern Trust’s fees were authorized and appropriate. Even if
   19   Plaintiffs could establish any excess fee, the Lindstrom Trust instruments permit
   20   “reasonable compensation” to the trustee for “extraordinary” services, which
   21   includes tax return preparation.
   22         Third, Northern Trust will demonstrate that, on the undisputed facts of their
   23   interactions with Northern Trust, Plaintiffs have had actual knowledge of Northern
   24   Trust’s investment decisions and fees for more than a decade before bringing this
   25   lawsuit in December 2016. Therefore, at a maximum and as a matter of law,
   26   Plaintiffs’ claims are limited to the statute of limitations period of three or four
   27
                                               3
   28   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE
                                     CASE NO. 16-CV-09141
Case 2:16-cv-09141-JFW-JC Document 92 Filed 10/07/19 Page 6 of 8 Page ID #:3590



    1   years (i.e., claims arising no later than 2012), rather than the 13.5 year period
    2   dating back to 2006 alleged in their complaint. 1 Northern Trust also will show
    3   that, based on the same undisputed facts, Plaintiffs’ claims are subject to a number
    4   of equitable defenses, including laches, waiver, and estoppel, among others.
    5         In light of those arguments, allowing Northern Trust to file a pre-class
    6   certification summary judgment motion will promote judicial economy, because it
    7   likely will dispose of or at least narrow Plaintiffs’ individual claims, and thereby
    8   obviate or narrow the issues on class certification. Moreover, if Plaintiffs’
    9   individual claims are subject to judgment in whole or in part based on the
   10   individualized facts of their trust instruments, their actual knowledge, and the
   11   history of their personal communications with Northern Trust, those
   12   determinations will weigh heavily on Plaintiffs’ ability to represent an alleged
   13   class. Fed. R. Civ. P. 23(a)(3).
   14         However, without leave to file a subsequent summary judgment motion
   15   directed to a class (if a class is certified), Northern Trust will risk losing the
   16   opportunity to raise class-based summary judgment arguments if it raises summary
   17   judgment arguments directed to Plaintiffs’ individual claims at this stage.
   18

   19   1 See Cal. Prob. Code § 16460 (West 2019) (three-year statute of limitations for
   20   any breach of trust claim where beneficiary has received an interim or final
        account in writing); SOS Co., Inc. v. E-Collar Techs., Inc., No.
   21
        CV1609667ABAFMX, 2018 WL 6164265, at *2 (C.D. Cal. July 17, 2018) (breach
   22   of fiduciary duty claims where no fraud alleged subject to a four-year statute of
        limitations); Signorelli v. N. Coast Brewing Co. Inc., No. 5:18-CV-02914-EJD,
   23
        2018 WL 5310807, at *6 (N.D. Cal. Oct. 25, 2018) (unjust enrichment claims
   24   subject to a three-year statute of limitations); Kranich v. Girardi, 720 F. App'x 870,
        871 (9th Cir. 2018) (“action for accounting is tied to the nature of the case”); Cal.
   25
        Bus. & Prof. Code § 17208 (Unfair Competition Law subject to a four-year statute
   26   of limitations); Cal. Welf. & Inst. Code § 15657.7 (Elder Abuse claims subject to a
   27
        four-year statute of limitations).
                                               4
   28   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE
                                     CASE NO. 16-CV-09141
Case 2:16-cv-09141-JFW-JC Document 92 Filed 10/07/19 Page 7 of 8 Page ID #:3591



    1   Northern Trust respectfully submits that it should not be put to that risk because
    2   the early disposition of Plaintiffs’ individual claims would promote judicial
    3   efficiency and serve all parties by removing unsupportable claims from the case.
    4   Conversely, if Northern Trust is forced to preserve its rights by waiting to move on
    5   Plaintiffs’ individual claims until after class certification is decided, the Court may
    6   expend resources issuing a class certification ruling that would be rendered moot if
    7   it is later determined that the named plaintiffs’ claims lack merit. See Talley v.
    8   NCO Fin. Sys., Inc., No. 2:06 CV 48 PPS PRC, 2006 WL 2927596, at *2 (N.D.
    9 Ind. Oct. 12, 2006).
   10 III. Conclusion.

   11         For the foregoing reasons, Northern Trust respectfully requests that the
   12   Court enter an order granting Northern Trust leave to (1) first file, concurrently
   13   with their opposition to Plaintiffs’ anticipated motion for class certification, a Rule
   14   56 motion for summary judgment directed to Plaintiffs’ individual claims, and, if
   15   necessary, (2) file a second Rule 56 motion for summary judgment directed to any
   16   class that is certified. In the alternative, Defendants request that the Court enter an
   17   order granting Defendants leave to submit their proposed Rule 56 motion directed
   18   to Plaintiffs’ individual claims concurrently with their opposition to Plaintiffs’
   19   motion for class certification, without prejudice to withdrawing the motion if the
   20   Court determines that it is premature and filing a consolidated Rule 56 motion after
   21   class certification is decided.
   22

   23

   24

   25

   26

   27
                                               5
   28   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE
                                     CASE NO. 16-CV-09141
Case 2:16-cv-09141-JFW-JC Document 92 Filed 10/07/19 Page 8 of 8 Page ID #:3592



    1   Dated: October 7, 2019                    By: /s/ David R. Singer
    2
                                                  DAVID R. SINGER (SBN 204699)
                                                  DSinger@jenner.com
    3                                             633 West 5th Street, Suite 3600
    4
                                                  Los Angeles, CA 90071-2054
                                                  Telephone: (213) 239-5100
    5                                             Facsimile: (213) 239-5199
    6
                                                  Attorney for Northern Trust
    7                                             Corporation and The Northern Trust
    8                                             Company

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27
                                               6
   28   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE
                                     CASE NO. 16-CV-09141
